12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard E. MOULTON;  Mary M. Moulton, Appellants,v.CITY OF LINCOLN, Nebraska, a Municipal Corporation;  WilliamAustin, individually and as employee of the City of Lincoln;George Chick, individually and as employee of the City ofLincoln;  Joseph T. Turek, individually and as employee ofthe City of Lincoln; Harold Hansel, individually and asemployee of the City of Lincoln; Gary N. Sherwood,individually and as employee of the City of Lincoln;  Mel E.Goddard, individually and as employee of the City ofLincoln;  Richard J. Haden, individually and as employee ofthe City of Lincoln, Appellees.
No. 93-1368NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 11, 1993.Filed:  January 7, 1994.

Before FAGG and WOLLMAN, Circuit Judges, and WRIGHT,* District Judge.
PER CURIAM.


1
After a series of zoning disputes involving parking lot design standards, Richard E. and Mary E. Moulton brought this lawsuit against the City of Lincoln, Nebraska and its employees William Austin, George Chick, Joseph T. Turek, Harold Hansel, Gary N. Sherwood, Mel E. Goddard, and Richard J. Haden (the appellees).  The Moultons alleged the appellees conspired to violate their rights to substantive due process and equal protection when the City denied them certain building permits and apartment licenses.  See 42 U.S.C. Secs. 1983, 1985 (1988).  The district court granted summary judgment for the appellees.  The Moultons appeal and we affirm.


2
Zoning disputes are state law questions that raise federal constitutional claims only in "truly egregious and extraordinary cases."   Chesterfield Dev.  Corp. v. City of Chesterfield, 963 F.2d 1102, 1104-05 (8th Cir. 1992).  Having carefully reviewed the record, we agree with the district court that this is not one of those cases.  Even if the appellees violated state law or city ordinances, their actions were neither egregious nor irrational enough to violate the Moultons' federal rights to substantive due process and equal protection.  We also agree with the district court that the Moultons have not raised a Sec. 1985 civil conspiracy claim.  The district court thus properly granted summary judgment for the appellees.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, sitting by designation